  Exhibit 10.4


 
Security Agreement
 
Security Agreement, dated as of June 7, by ParkerVision Inc., a Florida
corporation ("Pledgor"), in favor of Mark Fisher (the "Recipient").
 
WITNESSETH:
 
WHEREAS, the Pledgor is party to a Convertible Promissory Note dated June 7,
2019 (the “Note”) and desires to grant a security interest in certain of
Pledgor’s patents to Recipient.
 
Now, THEREFORE, in consideration of the promises and to induce the Recipient to
enter into the Note, the Pledgor hereby agrees with the Recipient as follows:
 
SECTION 1. Grant of Security Interest. As security for prompt and complete
payment of the Note, made by Pledgor in favor of Recipient (the “Note”), Pledgor
does hereby pledge, collaterally assign and grant to the Recipient, its
successors and assigns, a continuing security interest in all of its right,
title or interest in, to or under all of the following assets, regardless of
where located (collectively, the “IP Collateral”):
 
(a) Patents of the Pledgor listed on Schedule I attached hereto; and
 
(b) all proceeds of any and all of the foregoing.
 
SECTION 2. Termination. Upon the payment or conversion in full of the Note, the
Recipient shall promptly execute, acknowledge, and deliver to the Pledgor an
instrument or instruments (in recordable form, if necessary) releasing the
collateral pledge, grant, assignment, lien and security interest in the IP
Collateral.
 
SECTION 3. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Security Agreement by signing and delivering
one or more counterparts.
 
SECTION 6. Governing Law. This Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Security Agreement or the facts or circumstances leading to its execution,
whether in contract, tort or otherwise, shall be construed in accordance with
and governed by the laws (including statutes of limitation) of the State of
Florida, without regard to conflicts of law principles that would require the
application of the laws of another jurisdiction.
 
 
 
 
 
 
 
 
 
 
 

 
 
IN WITNESS WHEREOF, the Pledgor and the Recipient have caused this Security
Agreement to be duly executed and delivered by their duly authorized officer as
of the date first set forth above.
 
PARKERVISION INC., as Pledgor
 
 By:      /s/Jeffrey Parker ______
            Name: Jeffrey L Parker
 Title:   Chief Executive Officer
 
 
 
 
 
 
 
 
Recipient
 

By:      __/s/ Mark Fisher_______
Name: Mark Fisher 

 
 
 
 

 
 
SCHEDULE 1
to
SECURITY AGREEMENT
 
 
 
United States Patent Registrations:
 
 
 
Title
 
PatentNumber
 
GrantDate
 
Method and system for down-converting an electromagnetic signal, and transforms
for the same, and aperture relationships
 
7.865.177
 
1/4/2011
 
Method and circuit for down-converting a signal
 
7.218.907
 
5/15/2007
 
Methods and systems for down-converting a signal using a complementary
transistor structure
 
8,190,116
 
5/29/12
 
Method and system for frequency up-conversion with modulation embodiments
 
7,039,372
 
5/2/2006
 
Method and system for frequency up-conversion
 
6,091,940
 
7/18/2000
 

 
 
